Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 1 of 41 PageID #: 1909




                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


 SHANE DOUGLAS BELL,                                4:16-CR-04046-VLD

                   Plaintiff,

       vs.

 DARIN YOUNG, WARDEN, INDIVIDUAL             ORDER ON PLAINTIFF’S PETITION
 AND OFFICIAL CAPACITY; JENNIFER               FOR WRIT OF MANDAMUS
 DREISKE, DEPUTY WARDEN,
 INDIVIDUAL AND OFFICIAL CAPACITY;                     [DOCKET 160]
 SETH HUGHES, UNIT COORDINATOR,
 INDIVIDUAL AND OFFICIAL CAPACITY;
 DENNIS KAEMINGK, SECRETARY OF
 CORRECTIONS, INDIVIDUAL AND
 OFFICIAL CAPACITY; BOB DOOLEY,
 DIRECTOR OF PRISON OPERATIONS,
 INDIVIDUAL AND OFFICIAL CAPACITY;
 CRAIG MOUSEL, CORRECTIONAL
 OFFICER, INDIVIDUAL AND OFFICIAL
 CAPACITY; AND SCO MOISAN,
 SENIOR CORRECTIONAL OFFICER,
 INDIVIDUAL AND OFFICIAL CAPACITY,

                   Defendants.


                                 INTRODUCTION

      This matter was before the court on plaintiff Shane Bell’s pro se

complaint pursuant to 42 U.S.C. § 1983. See Docket No. 1. On February 17,

2017, the district court, the Honorable Lawrence L. Piersol, appointed counsel

to represent Mr. Bell in this matter. See Docket No. 83. An amended

complaint was thereafter filed by counsel on Mr. Bell’s behalf. See Docket
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 2 of 41 PageID #: 1910




No. 89. In December 2017, the case was transferred to this magistrate judge

on the consent of all parties. See Docket No. 102. While a motion for

summary judgment was pending, the parties settled all claims in this matter

and moved to dismiss the case with prejudice. See Docket No. 140. The court

accordingly granted the motion, dismissed the matter with prejudice, and

entered judgment on February 5, 2019. See Docket No. 141.

      On October 1, 2019, Mr. Bell moved the court pro se for an order

enforcing the terms of the settlement against defendants. See Docket No. 143.

The court entered an order granting in part Mr. Bell’s motion on October 31,

2019. See Docket No. 149. In his motion, Mr. Bell alleged the South Dakota

Department of Corrections (“SDDOC”) had retaliated against him in violation of

paragraph 3c of the settlement agreement. See Docket No. 149 at p. 8; Docket

No. 143 at p. 1. He asserted that prison employees repeatedly discussed within

his hearing a plan to have him moved to A-floor, a part of the South Dakota

State Penitentiary (“SDSP”) used for prisoners who are being disciplined.

Docket No. 149 at p. 8; Docket No. 146 at p. 7. Mr. Bell also alleged prison

employees called him names like “snitch,” “rat,” “lawyer rat,” “Buddha rat,”

“spiritual rat,” “crazy,” and “retarded.” Docket No. 146 at pp. 2, 7. Mr. Bell

also asserted that prison employees gave other prisoners information about

him. Docket No. 149 at p. 8; Docket No. 143 at p. 2.

      The defendants did not deny these allegations. See Docket No. 149 at

p. 8. Instead, they argued that mere name calling and open discussions of

plans to move Mr. Bell, short of taking any action to relocate him, is not

                                        2
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 3 of 41 PageID #: 1911




actionable as “retaliation.” Id. In ruling on Mr. Bell’s motion to enforce the

settlement agreement, the Court rejected the defendants’ reliance on the

narrow legal definition of actionable retaliation under 42 U.S.C. § 1983, finding

that the parties’ settlement agreement was not limited to a narrow legal

definition of retaliation. Docket No. 149 at p. 8. Instead, the defendants

promised broadly under the terms of the settlement agreement to refrain from

any “unlawful adverse effect” visited upon Mr. Bell by prison officials as a

result of his pursuing the underlying lawsuit. See Docket No. 140-1 at

p. 2, ¶ 3c.

      Because the defendants did not deny Mr. Bell’s allegations, which were

supported by his affidavit, the court accepted them as true. Docket No. 149 at

p. 8. The court found that Mr. Bell’s allegations supported an inference of acts

by defendants and their employees that were designed to harass, worry, and

endanger Mr. Bell’s safety among his fellow prisoners. Id. Without finding that

these acts constituted unlawful adverse effects, as contemplated in the

settlement agreement, the court found that these actions were not within the

spirit of paragraph 3c of the parties’ agreement. Id. The court ordered

defendants to reprint paragraph 3c and distribute it to all prison employees

who have contact with Mr. Bell. The court ordered defendants to ensure that

each such employee signed an acknowledgement that they have read and

understood the provision as it relates to Mr. Bell. Id. at p. 9. The court also

ordered the defendants to preserve for three years certain audio recordings




                                        3
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 4 of 41 PageID #: 1912




from SDSP concerning Mr. Bell. Id. The court denied all other remedies

sought by Mr. Bell. Id.

      On December 9, 2019, Mr. Bell filed a motion to appoint counsel (Docket

No. 150), which the court, on December 12, 2019, denied, directing Mr. Bell to

file a new complaint and pay a new filing fee if he wished to pursue claims on

the new matters mentioned in his motion (Docket No. 151).

      On February 20, 2020, Mr. Bell filed a motion to appoint a monitor to

ensure SDDOC complied with its no-retaliation obligations under the

settlement agreement. See Docket No. 152. The next day, the court denied

Mr. Bell’s motion. See Docket No. 158.

      Mr. Bell, again acting pro se, has filed a motion seeking a writ of

mandamus to enforce the court’s October 31, 2019, order and, in turn, the

settlement agreement. See Docket No. 160. Defendants resist the motion,

asserting they have not violated the terms of the agreement. See Docket

No. 163. Mr. Bell has filed a reply to defendants’ response. See Docket

No. 171. Mr. Bell’s motion raises two main issues: (1) are defendants,

individually or through SDDOC employees, violating the retaliation provision in

the settlement agreement by engaging in certain specific actions towards

Mr. Bell, and (2) have defendants met their court-ordered obligation to reprint

paragraph 3c from the settlement agreement and distribute it to all prison

employees who have contact with Mr. Bell, and to have each such employee

sign an acknowledgement that they have read and understood the provision as

regards Mr. Bell?

                                         4
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 5 of 41 PageID #: 1913




                                      DISCUSSION

A.    Whether Mr. Bell Is Entitled to Mandamus Relief

      While Mr. Bell’s motion is styled as a request for a writ of mandamus, the

motion does not specify the statute authorizing its request for mandamus

relief. Nor does the defendants’ response address the propriety of this court’s

exercise of jurisdiction over Mr. Bell’s claim for mandamus relief. The court

will therefore assume Mr. Bell has moved the court under the Mandamus Act,

28 U.S.C. § 1361. Section 1361 reads as follows:

      The district courts shall have original jurisdiction of any action in
      the nature of mandamus to compel an officer or employee of the
      United States or any agency thereof to perform a duty owed to the
      plaintiff.

See 28 U.S.C. § 1361 (2018).

      A writ of mandamus is a “drastic” remedy “to be invoked only in

extraordinary situations.” Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 34

(1980) (citations omitted). Since Marbury v. Madison, 5 U.S. 137 (1803), the

law has been clear that a court may issue a writ of mandamus against an

officer or employee of the United States only in cases where “the plaintiff can

establish (1) a clear and indisputable right to the relief sought, (2) the state

officer has a nondiscretionary duty to honor that right, and (3) there is no other

adequate remedy.” Mitchael v. Colvin, 809 F.3d 1050, 1054 (8th Cir. 2016)

(quotation omitted); see also Heckler v. Ringer, 466 U.S. 602, 616 (1984) (A writ

of mandamus “is intended to provide a remedy for a plaintiff only if he has

exhausted all other avenues of relief and only if the defendant owes him a clear

nondiscretionary duty.”) (citations omitted); Allied Chem. Corp., 448 U.S. at 35
                                         5
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 6 of 41 PageID #: 1914




(“In order to insure that the writ will issue only in extraordinary circumstances

this Court has required that a party seeking issuance have no other adequate

means to attain the relief he desires, . . ., and that he satisfy the burden of

showing that [his] right to issuance of the writ is clear and indisputable.”)

(internal quotation omitted). A plaintiff does not have a “clear and

indisputable” right to relief in cases where the defendant’s duty is

discretionary. Allied Chem. Corp., 449 U.S. at 36 (citing Will v. Calvert Fire

Ins. Co., 437 U.S. 655, 666 (1978) (plurality opinion).

      But district courts do not have any jurisdiction under 28 U.S.C. § 1361

to compel a state or its officers to perform any duty owed a plaintiff under state

law. Longie v. Spirit Lake Tribe, 400 F.3d 586, 591 (8th Cir. 2005). See also

Winters v. Winters, No. 19-CV-3177-SRN-KMM, 2020 WL 1049145, at *4

(D. Minn. Feb. 11, 2020); Morse v. Vinson, No. 3:09CV00153 JMM, 2010 WL

385945, at *2 (E.D. Ark. Jan. 27, 2010). This court lacks mandamus authority

to compel a state official—as opposed to a federal official—to act in a particular

manner. Mr. Bell has not named a single federal employee or agency as a

defendant, and he complains only about his treatment by the SDDOC, not any

federal agencies or actors. The Mandamus Act does not give this court power

over those entities to issue the orders Mr. Bell seeks.

B.    Liberal Construal of Mr. Bell’s Request for Mandamus Relief

      Although a writ of mandamus should not be issued, this court must

construe pro se filings liberally. See, e.g., Topchian v. JPMorgan Chase Bank,

N.A., 760 F.3d 843, 849 (8th Cir. 2014). Based upon the claims raised by

                                         6
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 7 of 41 PageID #: 1915




Mr. Bell in his motion, the court construes it as a successive motion for

enforcement of the settlement agreement under a breach of contract theory

and, as to Mr. Bell’s claims about the reprinting and distribution of paragraph

3c. a motion for a finding of civil contempt for failure to comply with the court’s

October 31, 2019, order.

      “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). “The Supreme Court held in

Kokkonen that district courts do not have inherent power to enforce a

settlement agreement entered into by parties in federal court.” Myers v.

Richland Cty., 429 F.3d 740, 745 (8th Cir. 2005) (citing Kokkonen, 511 U.S. at

380-81). Because an action to enforce a settlement agreement is a claim for

breach of contract, it should be heard in state court unless it has “its own

basis for jurisdiction.” Kokkonen, 511 U.S. at 378; Myers, 429 F.3d at 745.

Although the Kokkonen Court found no basis for jurisdiction where the

district court’s order did not even mention the settlement agreement, the

Court explained:

      [I]f the parties’ obligation to comply with the terms of the
      settlement agreement had been made part of the order of
      dismissal—either by separate provision (such as a provision
      “retaining jurisdiction” over the settlement agreement) or by
      incorporating the terms of the settlement agreement in the order.
      In that event, a breach of the agreement would be a violation of the
      order, and ancillary jurisdiction to enforce the agreement would
      therefore exist.

511 U.S. at 381. See also Adduono v. World Hockey Ass’n, 824 F.2d 617,

621-22 (8th Cir. 1987) (holding that the district court lacked jurisdiction where



                                         7
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 8 of 41 PageID #: 1916




it did not incorporate the settlement agreement into the dismissal order or

expressly retain jurisdiction to enforce the settlement agreement).

      In the absence of an independent basis for federal jurisdiction, “ancillary

jurisdiction,” as the term is used in Kokkonen, can arise in two different ways.

Kokkonen, 511 U.S. at 382. First, a district court can enforce a settlement

where the settlement is, “in varying respects and degrees, factually

interdependent” with a claim that had been presented for adjudication. Id. at

379. The second way permits judicial enforcement when necessary for the

district court “to function successfully, that is, to manage its proceedings,

vindicate its authority, and effectuate its decrees.” Id. at 380.

      Here, the court has independent jurisdiction to enforce the terms of the

settlement agreement because the court, in its February 5, 2019, order

dismissing the action, expressly retained such jurisdiction. See Docket

No. 141. Further, this court has ancillary jurisdiction to enforce the settlement

agreement to vindicate its authority and effectuate its decrees. Specifically, in

its October 31, 2019, order on Mr. Bell’s motion to enforce the settlement

agreement, this court ordered the defendants to reprint paragraph 3c of the

settlement agreement, distribute it to all SDSP employees who have contact

with Mr. Bell, and have each such employee sign an acknowledgement that

they have read and understood it. See Docket No. 149 at p. 9. Defendants

acknowledge they have not technically complied with this order. Docket

No. 163 at pp. 2-5. For these reasons, the court construes Mr. Bell’s pleading




                                         8
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 9 of 41 PageID #: 1917




as a successive motion to enforce the settlement agreement and a motion for a

finding of civil contempt and considers his claims on their merits.

C.    South Dakota Contract Law

      As this court explained in its October 31, 2019, order, settlement

agreements are contracts. As such, they are governed by state contract law.

Lewis v. Benjamin Moore & Co., 574 N.W.2d 887, 889 (S.D. 1998). There is no

separate federal contract law which would apply under these circumstances in

this case to this agreement. Instead, interpretation of the settlement

agreement is governed by South Dakota state law because the agreement was

negotiated exclusively in South Dakota by residents of this state. S.D. Codified

Laws § 53-1-4 (2018); Great West Cas. Co. v. Hovaldt, 603 N.W.2d 198, 201

(S.D. 1999).

      The interpretation of a contract is a question of law for the court to

determine. Lillibridge v. Meade School Dist. #46-1, 746 N.W.2d 428, 431 (S.D.

2008). When interpreting a contract, “effect will be given to the plain meaning

of its words.” In re Dissolution of Midnight Star, 724 N.W.2d 334, 337 (S.D.

2006). Courts must “give effect to the language of the entire contract and

particular words and phrases are not interpreted in isolation.” Id. (internal

citation omitted). When provisions of a contract conflict, the more specific

provision controls the more general provision. Spiska Eng’g, Inc. v. SPM

Thermo-Shield, Inc., 730 N.W.2d 638, 645 (S.D. 2007). Courts look “to the

language that the parties used in the contract to determine their intention.”

Pauley v. Simonson, 720 N.W.2d 665, 667-68 (S.D. 2006).

                                        9
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 10 of 41 PageID #: 1918




       If the language of the contract is clear and unambiguous, “it is the duty

 of [the] Court to declare it and enforce it.” Id. at 668 (quotation omitted). But

 if the contract is ambiguous, then “parol and extrinsic evidence may be utilized

 ‘to show what [the parties] meant by what they said . . . .’ ” Id. (quoting Jensen

 v. Pure Plant Food Int’l, Ltd., 274 N.W. 2d 261, 264 (S.D. 1979)). A contract “is

 ambiguous when it is fairly susceptible to two constructions.” Fall River Cty. v.

 S.D. Pub. Assur. Alliance, 623 N.W.2d 735, 737 (S.D. 2001). If a contract is

 ambiguous, it is construed against the scrivener of the contract—the party who

 drafted the contract. Ass Kickin Ranch, LLC v. N. Star. Mut. Ins. Co., 822

 N.W.2d 724, 727 (S.D. 2012); Pete Lien & Sons, Inc. v. First. Am. Title Ins. Co.,

 478 N.W.2d 824, 827 (S.D. 1991). This is because the “language employed is

 that of the [scrivener] and it is consistent with both reason and justice that any

 fair doubt as to the meaning of its own words should be resolved against it.”

 Mut. Life Ins. Co. of N.Y. v. Hurni Packing Co., 263 U.S. 167, 174 (1923). The

 scrivener rule of construction applies even when the non-drafting party had the

 benefit of counsel’s review of the document. Pesicka v. Pesicka, 618 N.W.2d

 725, 727 n.2 (S.D. 2000); Clements v. Gabriel, 472 N.W.2d 480, 483 (S.D.

 1991). It also applies when a form contract is supplied by one party. Hicks v.

 Brookings Mall, Inc., 353 N.W.2d 54, 56 (S.D. 1984). However, the court may

 not seek out a “strained or unusual meaning for the benefit of the” other party.

 Chord v. Reynolds, 587 N.W.2d 729, 732 (S.D. 1999).




                                         10
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 11 of 41 PageID #: 1919




 D.    Mr. Bell’s Claims for Relief

       In his request for a writ of mandamus, Mr. Bell makes three specific

 claims for breach of the non-retaliation provisions of the settlement agreement.

 First, Mr. Bell alleges SDSP retaliated against him in breach of the settlement

 agreement by denying him delivery of a legal resource book. See Docket No.

 160 at p. 4. Second, Mr. Bell alleges SDSP retaliated against him in breach of

 the settlement agreement by shaking down his cell to take his legal books, legal

 notes, a legal journal, 1 and other legal work and disclosing their information to

 the defendants, other prison staff, and inmates at SDSP. Id. at pp. 4-5. Third,

 Mr. Bell claims he is being retaliated against in violation of the settlement

 agreement because (i) issues of a magazine to which he subscribes were

 rejected by SDSP for violating the prison’s policy against sexually explicit or

 pornographic material and (ii) prison employees are punishing him by

 interfering with a Buddhist group Mr. Bell facilitates. Id. at pp. 7-8.

       Mr. Bell has also stated a claim for a finding of civil contempt. He alleges

 the defendants violated this court’s October 31, 2019, order by failing to

 exactly perform the court-ordered reprinting of paragraph 3c from the

 settlement agreement, distributing it to all prison staff who have contact with

 Mr. Bell, and having them sign an acknowledgment that they had read and

 understood it. Id. at pp. 5-6.



 1Mr. Bell alleges this legal journal was taken from him for a period of 8 days.
 Docket 160 at p. 4. Mr. Bell sent this legal journal to the Clerk of Court at the
 United States Courthouse in Sioux Falls, South Dakota, where it remains.
 Docket No. 162.
                                         11
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 12 of 41 PageID #: 1920




       Mr. Bell also renews his claims that the defendants have violated

 paragraph 3c of the settlement agreement because SDSP employees have

 continued unabated in the conduct at issue in the October 2019 motion to

 enforce the agreement. Mr. Bell alleges that, despite this court’s October 31,

 2019, order, SDDOC employees have continued violating paragraph 3c by

 repeatedly discussing a plan to relocate Mr. Bell to A-floor, a section of the

 SDSP used for prisoners who are being disciplined. Docket No. 160 at p. 3.

 Mr. Bell also claims that prison employees are still calling him names like

 “snitch,” “rat,” “lawyer rat,” and “Buddha rat.” Id. Mr. Bell claims the

 perpetuation of this behavior amounts to breach of contract. Id. at pp. 4, 6.

       The defendants deny Mr. Bell’s claims and assert he is not entitled to

 relief because he has not adequately stated claims for retaliation. See Docket

 No. 163 at pp. 5-7. The defendants’ argument is misguided. Mr. Bell is not

 raising freestanding retaliation claims for violation of his First Amendment

 Rights. Instead, Mr. Bell’s claims sound in breach of contract and civil

 contempt. As this court explained in its October 2019 order on Mr. Bell’s

 motion to enforce the settlement agreement, the defendants agreed not only

 that Mr. Bell would not be the subject of retaliation, but also that Mr. Bell

 would be free from any unlawful adverse effect stemming from his prosecution

 of the underlying lawsuit. See Docket No. 140-1 at p. 2, ¶ 3c. The defendants’

 narrow focus on the legal definition of retaliation is, especially considering the

 admonitions in this court’s October 2019 order, myopic. The question the

 court considers is not, as the defendants frame it, whether Mr. Bell was the

                                         12
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 13 of 41 PageID #: 1921




 subject of unlawful retaliation. Rather, the questions before the court are

 whether the SDDOC subjected Mr. Bell to unlawful adverse effects, as

 proscribed by the settlement agreement, because of Mr. Bell’s involvement in

 the underlying lawsuit, and whether the defendants are in contempt of court

 for violating a court order.

       1.     Breach of Contract Related to the Legal Resource Book

       As his first claim for breach of contract, Mr. Bell asserts that the

 defendants breached the settlement agreement by denying him delivery of a

 legal resource book. See Docket No. 160 at p. 4. Mr. Bell also alleges that,

 before the settlement, he was able to receive books from the publisher of the

 denied book but, since the settlement, legal books he buys are rejected. Id.

 Despite his general allegation, Mr. Bell gives details about only one book.

       The defendants assert that SDSP’s rejection of this book has nothing

 whatsoever to do with Mr. Bell’s prosecution of the underlying lawsuit. See

 Docket No. 163 at p. 11. The court agrees. SDDOC Policy 1.5.D.3, which the

 defendants attached as Exhibit 16 to their response to Mr. Bell’s request for

 mandamus relief, provides as follows: “Stickers, tape, self-adhesive labels

 (return address labels), sealing wax and sticky or foreign substances not

 originally part of the envelope, are not permitted on the envelope.” SDDOC

 Policy 1.5.D.3, Inmate Correspondence, § IV.2.B.3 (eff. Aug. 21, 2019), Docket

 No. 163-16 at p. 5. The policy further states: “Envelopes that do not meet the

 requirements will be returned unopened to the sender with a brief description

 of the reason the envelope was rejected.” Id.

                                         13
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 14 of 41 PageID #: 1922




       Based on the record supplied by the defendants and Mr. Bell, the SDSP

 mailroom’s processing of Mr. Bell’s book proceeded according to this policy,

 and Mr. Bell was notified that the book was returned to sender and why. The

 mailroom correspondence rejection notice states, “Return to Sender: Address

 labels are not allowed[.]” Def. Ex. 15, Docket No. 163-15 at p. 2. Mr. Bell then

 proceeded with administrative review of the decision to return the book to

 sender; that remedy was ultimately denied. See Def. Exs. 17-22, Docket Nos.

 163-17 through 163-22; Ptf. Ex. 6, Docket No. 160-1 at pp. 34-37. As stated in

 the administrative remedy denials, the book was rejected and returned to

 sender according to SDSP policy because the package containing the book had

 an adhesive return address label. Def. Ex. 20, Docket No. 163-20.

       The record reflects that the mailroom’s rejection of this book was not

 retaliation or unlawful adverse effect arising from Mr. Bell’s pursuit of the

 underlying lawsuit. Instead, it was the application of a department-wide policy

 to Mr. Bell. The settlement agreement does not insulate Mr. Bell from

 unfavorable consequences of universal prison policies. Here, there is no

 evidence of animus toward Mr. Bell rooted in his prosecution of the underlying

 lawsuit. Therefore, the defendants did not violate the settlement agreement by

 rejecting Mr. Bell’s book according to prison policy.

       To the extent Mr. Bell is claiming a First Amendment violation based on

 the rejection of his book, such a claim is outside the scope of this motion to

 enforce the settlement agreement. If Mr. Bell wishes to further pursue a claim

 based on these facts, he must initiate a new case.

                                         14
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 15 of 41 PageID #: 1923




       2.     Breach of Contract Related to the Shakedowns of
              Mr. Bell’s Cell

       Next, Mr. Bell asserts the defendants breached the settlement agreement

 because his cell was searched and his legal materials were taken and their

 information disclosed to the defendants, other prison staff, and other inmates.

 See Docket No. 160 at pp. 4-5. In support of his claim, Mr. Bell avers in his

 affidavit that his legal journal was taken for eight days by SDSP Correctional

 Officer Denning, who also took legal notes and read Mr. Bell’s legal papers and

 disclosed information to other prison employees and inmates. See Bell Aff.,

 Docket No. 160-1 at p. 3, ¶ 7. Mr. Bell avers this took place on August 2,

 2020, in blue section on B-floor and was recorded by prison security

 cameras. Id.

       The defendants assert the shakedown of Mr. Bell’s cell was random and

 not motivated by Mr. Bell’s pursuit of the underlying lawsuit. SDDOC policy

 1.3.C.4, Inmate Personal Property, § IV.1.B (eff. Dec. 5, 2018) states, “[i]nmate

 personal property is subject to search at any time.” “Regular searches of

 inmate property will be conducted to ensure compliance with property rules

 and to identify threats to safety or security (See DOC policy 1.3.A.5 Searches –

 Institutions).” Id. at § IV.1.B.1.

       It appears Mr. Bell is complaining of two discrete searches of his cell, one

 on June 5, 2020, and another on August 2, 2020. As for the June 5, 2020,

 search, Mr. Bell attached an incident report that describes the seizure of, along

 with other items, five books, at least four or which were legal reference books.

 Ptf. Ex. 4, Docket No. 160-1, p. 25. According to the report, these books were
                                        15
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 16 of 41 PageID #: 1924




 seized because they either had no cover, did not have a SDDOC number or

 their SDDOC number had been blacked out. Id. Evidence submitted by the

 defendants indicates that altered books without covers and books that do not

 have SDDOC numbers on them are contraband subject to seizure under

 SDDOC policy. Def. Ex. 24, Docket No. 163-24. The SDSP administrative

 remedy response (id.) to Mr. Bell’s institutional grievance (Def. Ex. 23, Docket

 No. 163-23) also informed Mr. Bell the books were seized because they were

 considered contraband. Def. Ex. 24, Docket No. 163-24. “Possession of

 contraband by an inmate may result in disciplinary action. Contraband may

 be confiscated, identified and processed, in accordance with approved

 institutional practices and procedures[.]” SDDOC policy 1.3.C.4, Inmate

 Personal Property, § IV.1.B.2 (eff. Dec. 5, 2018).

       Mr. Bell has offered no facts suggesting these books were seized in

 retaliation or as another unlawful adverse effect for his pursuit of the

 underlying lawsuit. Instead, the seizure of Mr. Bell’s property from his cell was

 in accordance with broadly applied SDDOC and SDSP policies. The defendants

 did not breach the settlement agreement by seizing these items.

       Mr. Bell also alleges the defendants breached the settlement agreement

 by seizing a legal journal from his cell on August 2, 2020. Ptf. Ex. 4, Docket

 No. 160-1 at pp. 22-23. The journal was returned to Mr. Bell eight days later.

 Docket No. 160 at p. 4. The defendants resist Mr. Bell’s allegation, arguing the

 journal was seized during a search of Mr. Bell’s cell as a possible security risk

 because it contained the names of numerous prison staff. Ptf. Ex. 4, Docket

                                         16
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 17 of 41 PageID #: 1925




 No. 160-1 at p. 24; Def. Ex. 27, Docket No. 163-27. SDDOC policy 1.3.C.5,

 Inmate Forfeiture of Personal Property, § IV.1.A (eff. July 13, 2020), states:

 “Inmates may be required to forfeit specified personal property items, as

 directed by staff, for a specified time period . . ., usually for safety, security or

 punitive reasons in response to negative behavior.” The journal was

 investigated by the SDDOC Special Investigations Unit and deemed not a

 security risk, at which point it was returned to Mr. Bell. Def. Ex. 27, Docket

 No. 163-27.

       Mr. Bell has not presented any facts suggesting SDSP took the legal

 journal as retaliation for or as an unlawful adverse effect arising from his

 participation in the underlying lawsuit. Nor has he shown any reason to

 distrust the stated reason for seizing the legal journal—i.e., security concern

 because it contained the names of numerous SDSP employees. The court

 notes at least one other court in this circuit has found writings containing the

 names of prison staff may be security risks. See Ireland v. Anderson, No. 3:13-

 cv-3, 2015 WL 12843962, at *2-3 (D.N.D. Dec. 8, 2015), adopted by, 2016 WL

 1170978 (D.N.D. Mar. 24, 2016). SDSP’s seizure of Mr. Bell’s legal journal

 amounts to the application of general SDDOC policy to Mr. Bell. Even if this

 application adversely affected Mr. Bell, Mr. Bell has not shown that any

 adverse effect was rooted in animus toward him for pursuing the underlying

 lawsuit. SDDOC did not breach the settlement agreement by seizing the

 legal journal.




                                           17
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 18 of 41 PageID #: 1926




       Mr. Bell has offered only conclusory evidence that these searches were

 initiated because of his participation in the underlying lawsuit. Without any

 evidence of animus, these searches were lawful under SDDOC policy as

 “regular searches . . . to ensure compliance with property rules and to identify

 threats to safety or security.” SDDOC policy 1.3.C.4, Inmate Personal Property,

 § IV.1.B.1 (eff. Dec. 5, 2018).

       However, Mr. Bell has alleged that he suffered retaliation or other

 unlawful adverse effect because SDSP employees shared information contained

 in his legal journal and otherwise observed during the searches of his cell with

 the defendants, other SDSP staff, and other inmates. Docket No. 160 at

 pp. 4-5; Bell Aff., Docket No. 160-1 at p. 3, ¶ 7. Because this claim fits better

 within the framework of Mr. Bell’s general claim breach of contract claim than

 this specific claim related to the searches of his cell, the court will discuss it in

 section five, below.

       In his reply, Mr. Bell offers some facts suggesting he was treated

 differently than similarly situated inmates in the course of the August 2, 2020,

 shakedown of his cell. Docket No. 171 at pp. 21-22. To the extent Mr. Bell is

 stating a claim for a constitutional violation, such a claim is outside the scope

 of this breach of contract motion. If Mr. Bell wishes to pursue a constitutional

 claim related to alleged disparate treatment, he must initiate a new case.

       To the extent Mr. Bell is claiming a First Amendment violation based on

 the SDDOC’s alleged interference with his access to the courts, such a claim is

 outside the scope of this motion to enforce the settlement agreement. If

                                          18
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 19 of 41 PageID #: 1927




 Mr. Bell wishes to pursue a First Amendment claim based on these facts, he

 must initiate a new case.

       3.     Breach of Contract Related to Interference with Religious
              Practices

       Next, Mr. Bell asserts he is subject to retaliation and unlawful adverse

 effects because SDSP is rejecting delivery of certain magazines about

 Buddhism addressed to Mr. Bell as violative of SDDOC policy against sexually

 explicit and pornographic material. See Docket No. 160 at p. 7. Mr. Bell also

 claims that SDSP has visited an unlawful adverse effect on him by disrupting

 the religious activities of a Buddhist group he leads. Id. at pp. 7-8. In support

 of this second claim, Mr. Bell alleges that SDSP employees have interfered with

 the Buddhist group by letting out members late for religious services or not at

 all, repeatedly changing where the group meets without informing Mr. Bell, and

 disrupting the group’s observance of religious holidays by changing meals or

 failing to deliver fresh fruit to the group. Id.

       First, Mr. Bell has not shown that the rejection of certain issues of the

 Lion’s Roar magazine arose out of retaliation for his pursuit of the underlying

 lawsuit. In support of his claim, Mr. Bell submitted an administrative remedy

 request dated August 5, 2020, wherein he contested the rejection of the

 September 2020 issue of Lion’s Roar. Ptf. Ex. 11, Docket No. 160-1 at p. 47;

 Def. Ex. 33, Docket No. 163-33. 2 The magazine was confiscated for its


 2 Although Mr. Bell does not mention any earlier problems receiving his Lion’s
 Roar magazines, the defendants have submitted evidence that at least two
 issues of the magazine were confiscated for violating the SDDOC’s pornography
 policy as early as December 2019. See Def. Exs. 28 & 31, Docket Nos. 163-28
                                           19
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 20 of 41 PageID #: 1928




 depiction of naked female breasts in violation of SDDOC policy 1.3.C.8,

 Pornography. Ptf. Ex. 11, Docket No. 160-1 at pp. 49-50; Def. Ex. 34., Docket

 No. 163-34. In his August 5, 2020, grievance, Mr. Bell referenced the decision

 of the district court in Sisney v. Kaemingk, Civ. 15-4069, 2020 WL 3514025

 (D.S.D. June 29, 2020). SDSP personnel responded to Mr. Bell’s grievance on

 August 14, 2020, noting his reference to Sisney and advising him that “as of

 now [the SDDOC pornography policy] remains unchanged.” Def. Ex. 35,

 Docket No. 163-35.

       In Sisney, the district court found the SDDOC policy prohibiting

 pornography and sexually explicit material, as written, was unconstitutionally

 overbroad, but that it would withstand facial challenge if simple nudity of

 adults were removed from its definition of pornographic and sexually explicit

 material. Sisney, 2020 WL 3514025, at *9. On July 17, 2020, the Sisney

 defendants appealed the district court’s decision to the Eighth Circuit. Sisney

 v. Kaemingk, 4:15-cv-04069-LLP, Notice of Appeal, ECF No. 170 (D.S.D.). The

 same day, the Sisney defendants moved the district court to stay its June 29

 order pending the appeal. Sisney v. Kaemingk, 4:15-cv-04069-LLP, Mot. to

 Stay, ECF No. 175 (D.S.D.). The district court denied the motion to stay on

 August 10, 2020. Sisney v. Kaemingk, 4:15-cv-04069-LLP, ECF No. 184

 (D.S.D.). After the district court denied the stay, the Sisney defendants moved

 the Eighth Circuit to stay the district court order pending appeal. Sisney v.



 & 163-31. However, after a review, SDSP released those magazines to Mr. Bell
 on December 20, 2019. Def. Ex. 30, Docket No. 163-30.
                                        20
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 21 of 41 PageID #: 1929




 Kaemingk, No. 20-02460, ECF No. 12 (8th Cir.). The Eighth Circuit denied the

 motion on August 27, 2020. Sisney v. Kaemingk, No. 20-02460, ECF No. 15

 (8th Cir.). As of the entry of this order, the Eighth Circuit appeal in Sisney is

 fully briefed and pending oral argument. SDDOC’s revised policy on

 pornography, including the alterations recommended in the district court’s

 June 29, 2020, opinion, came into effect on November 4, 2020. See SDDOC

 policy 1.3.C.8, Pornography (eff. Nov. 4, 2020).

       Mr. Bell has not shown that the rejection of the September 2020 issue of

 Lion’s Roar was rooted in animus toward him for pursuing the underlying

 lawsuit. Instead, the record reflects that SDSP was simply applying a

 department-wide policy—the validity of which hung in the balance pending the

 motions to stay in the district court and Eighth Circuit—to Mr. Bell. Thus,

 Mr. Bell has not shown that the defendants breached the settlement agreement

 through retaliation or other unlawful adverse effect by confiscating those issues

 of Lion’s Roar that depict nudity as defined in the old version of the SDDOC’s

 pornography policy.

       Next, Mr. Bell has not shown retaliation or other unlawful adverse effect

 in alleged interference with the Buddhist group’s activities. In administrative

 remedy requests dated June 29, 2020, and July 14, 2020, Mr. Bell complained

 of missed Buddhist group services on June 23, 2020, and July 13, 2020. Ptf.

 Ex. 10, Docket No. 160-1 at p. 45; Def. Exs. 38 & 40, Docket Nos. 163-38 &

 163-40. Mr. Bell claimed the missed services amounted to a violation of his

 First Amendment rights and a breach of the settlement agreement. Id. SDSP,

                                         21
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 22 of 41 PageID #: 1930




 in a remedy response signed by Warden Young, stated that both the June 23

 and July 13 services did not proceed due to separate administrative

 miscommunications, not retaliation against Mr. Bell or the Buddhist group.

 Ptf. Ex. 10, Docket No. 160-1 at p. 46. See also Def. Exs. 39 & 41, Docket

 Nos. 163-39 & 163-41.

       Nothing in the record submitted by the parties shows that the missed

 Buddhist group meetings were due to animus toward Mr. Bell for his pursuit of

 the underlying lawsuit. Rather, the record shows these events were discrete

 instances of miscommunication within SDSP. While these miscommunications

 may have adversely affected Mr. Bell, the settlement agreement does not serve

 to protect Mr. Bell from all adverse effects. Absent any evidence that any

 adverse effects to Mr. Bell arose from his participation in the underlying

 lawsuit, the defendants have not breached the settlement agreement by

 interfering with the Buddhist group’s religious services.

       Mr. Bell also alleges the defendants breached the settlement agreement

 by changing the room where Buddhist group services are held. Docket No. 160

 at pp. 7-8. Mr. Bell offers no evidence in support of his claim that this location

 change was intended to punish him by disrupting the religious activities of the

 Buddhist group. The defendants dispute Mr. Bell’s assertion, presenting

 evidence that the Buddhist group has been allowed to use the same room since

 July 2020. Mertens-Jones Aff., Docket No. 166 at p. 4, ¶ 10. Before July

 2020, the Buddhist group was asked to change rooms in order to accommodate




                                        22
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 23 of 41 PageID #: 1931




 the needs of another religious group at SDSP that needed more space. Id.

 at ¶ 11.

       The defendants also submitted an administrative remedy request from

 Mr. Bell dated August 24, 2020, wherein he complained the room the Buddhist

 group uses remains empty on Tuesday nights, but the group was moved to

 another location. Def. Ex. 44, Docket No. 163-44. In response, SDSP informed

 Mr. Bell that no group is entitled to any particular room and groups are placed

 in rooms according to facility needs. Def. Ex. 45, Docket No. 163-45.

       Based on the record submitted by the parties, there is no evidence that

 Mr. Bell has been retaliated against or suffered unlawful adverse effects from

 SDSP’s changing the room where the Buddhist group holds its religious

 services. The record reflects that the room change was in service of facility

 demands, not arising from Mr. Bell’s participation in the underlying lawsuit.

       Lastly, Mr. Bell asserts that the defendants breached their obligations

 under the settlement agreement by changing or failing to deliver fresh fruit for

 Buddhist religious holidays. Docket No. 160 at p. 8. The defendants have

 submitted record evidence of one instance where the Buddhist group was

 unintentionally not provided a fruit tray they had ordered. In an informal

 resolution request dated December 9, 2019, Mr. Bell complained that, on

 December 8, 2019, the Buddhist group did not receive a fruit platter they

 planned to eat on December 8, 2019, in observance of Buddha’s

 Enlightenment. Def. Ex. 42, Docket No. 163-42. Mr. Bell complained that the

 group had paid $67.50 for the platter. Id. On December 19, 2019, SDSP

                                        23
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 24 of 41 PageID #: 1932




 personnel responded to Mr. Bell’s remedy request. Def. Ex. 43, Docket

 No. 163-43. SDSP acknowledged that the Buddhist group did not receive the

 fruit platter they had paid for and issued a refund for the purchase price. Id.

 According to Tammy Mertens-Jones, Cultural Activities Program Manager at

 SDSP, the non-delivery of the fruit platter was “totally inadvertent” and due to

 kitchen staff forgetting to pick up the fruit from a local merchant. Mertens-

 Jones Aff., Docket No. 166 at p. 6, ¶ 18. According to Ms. Mertens-Jones, this

 was an isolated incident, and, except for the fruit platter, the Buddhist group

 received the “holiday meal” for Buddha’s Enlightenment. Id.

       Based on the record submitted by the parties, SDSP’s non-delivery of the

 fruit platter was unintentional, and Mr. Bell has not shown that it was

 motivated by or arose from his pursuit of the underlying lawsuit. Therefore,

 the non-delivery of the fruit platter was not retaliation or unlawful adverse

 effect as proscribed by the settlement agreement.

       To the extent Mr. Bell is claiming a First Amendment violation based on

 the SDDOC’s alleged interference with his religious activities, such a claim is

 outside the scope of this motion to enforce the settlement agreement. If

 Mr. Bell wishes to pursue a First Amendment claim based on these facts, he

 must initiate a new case.

       4.    Civil Contempt Related to the Defendants’ Court-Ordered
             Obligation To Secure from Certain Employees a Signed
             Acknowledgement of Paragraph 3c

       Next, Mr. Bell seeks enforcement of this court’s order to defendants

 regarding paragraph 3c of the settlement agreement. Mr. Bell asserts that the

                                        24
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 25 of 41 PageID #: 1933




 defendants failed to satisfy their obligations under the court’s October 31,

 2019, order, which directed them as follows:

       ORDERED that defendants shall reprint paragraph 3c from the
       settlement agreement and distribute to all prison employees who have
       contact with Mr. Bell. Each such employee must sign an
       acknowledgement that they have read and understood the provision as
       regards Mr. Bell.

 Docket No. 149 at p. 9.

       The defendants do not claim they have technically complied with this

 order, and the record shows they have not. Instead, the defendants claim they

 have substantially complied with the order by distributing to every SDDOC

 employee—not just those at SDSP who have contact with Mr. Bell—a

 memorandum exhorting staff to comply with SDDOC’s Staff Code of Ethics

 policy and not retaliate against inmates for pursuing lawsuits or complaints

 against the department or state. See Def. Ex. 50, Docket No. 163-50. The

 memo was from Defendant Warden Young and sent on February 21, 2020. Id.

 The memo does not name Mr. Bell. Id. According to Warden Young’s affidavit,

 each SDDOC employee was required to read the memo and electronically mark

 it as read. See Young Aff., Docket No. 164 at p. 3, ¶ 10. The defendants do not

 address why they did not remind SDDOC employees of their non-retaliation

 policy until February 21, 2020, nearly four months after the court’s October

 2019 order.

       Paragraph 3c of the settlement agreement states:

       Retaliation. The SDDOC agrees and acknowledges that, after the
       dismissal of the present lawsuit, based on this Settlement
       Agreement and Mutual Release, it will continue to adhere to its
       long-standing practice or policy of not subjecting any inmate to
                                        25
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 26 of 41 PageID #: 1934




       retaliation as a result of his/her having filed a lawsuit against the
       State. Plaintiff, therefore, will not be subject to retaliation, or any
       other unlawful adverse effect, arising from or relating to his
       participation in this lawsuit, including but not limited to
       statements he made or positions he advocated in its prosecution.

 Docket No. 140-1 at p. 2.

       Warden Young’s memo, with language lifted verbatim or in substantial

 part from paragraph 3c in bold type, states as follows:

       The following memo is intended to serve as another reminder that
       DOC expects from its staff unfailing honesty, respect for the dignity
       and individuality of human beings and commitment to professional
       service. All DOC staff members are expected to continue to
       conduct themselves in a manner consistent with the Staff Code of
       Ethics policy, and to maintain a work environment free from
       discrimination. All staff members remain responsible for treating
       fellow staff, offenders and the public with dignity and respect.
       Staff shall, as in the past, not practice discriminatory, harassing or
       offense [sic] behavior nor condone it in others.

       As you know, the DOC has a long-standing practice and policy
       of not subjecting any inmate to retaliation as a result of
       his/her having filed a lawsuit, or complaint of any kind,
       against the State. We will continue to adhere to said practice and
       no inmate may be subject to retaliation, or other unlawful
       adverse effect, arising from his/her participation in any
       lawsuit or any complaint or grievance against the DOC or
       the State.

 Docket No. 163-50.

       “One of the overarching goals of a court’s contempt power is to ensure

 that litigants do not anoint themselves with the power to adjudge the validity of

 orders to which they are subject.” Chi. Truck Drivers v. Bhd. Labor Leasing,

 207 F.3d 500, 505 (8th Cir. 2000) (citing United States v. United Mine Workers,

 330 U.S. 258, 290 n.56 (1947)). As the Supreme Court observed in United

 Mine Workers, “what the Constitution now fittingly calls the ‘judicial power of

                                          26
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 27 of 41 PageID #: 1935




 the United States’ would be a mere mockery” without the power to punish

 contempt of court. 330 U.S. at 290 n.56.

       In a civil consent case before a magistrate judge, the magistrate judge

 may exercise the civil contempt authority of the district court. 28 U.S.C.

 § 636(e)(4) (2018). “Civil contempt may be employed either to coerce the

 defendant into compliance with a court order or to compensate the

 complainant for losses sustained, or both.” Chi. Truck Drivers, 207 F.3d at

 505 (citation omitted). A party seeking a civil contempt judgment bears the

 initial burden of proving, by clear and convincing evidence, that the alleged

 contemnors violated a court order. Jake’s, Ltd., Inc. v. City of Coates, 356 F.3d

 896, 899-900 (8th Cir. 2004). “Court orders are to be complied with in letter

 and spirit[.]” United States v. Dinwiddie, 885 F. Supp. 1299, 1304 n.3 (W.D.

 Mo. 1995) (quoting McGuffin v. Springfield Hous. Auth., 662 F. Supp. 1546,

 1547 (C.D. Ill. 1987)). Here, it is undisputed that the defendants have not

 complied with the letter of the October 2019 order. Most pointedly, but among

 other things, the defendants failed to comply with the court order when they

 did not require staff to sign an acknowledgement that they understood

 paragraph 3c as regards Mr. Bell.

       Yet, substantial compliance with a court order may be a defense to civil

 contempt. Ford Motor Co. v. B & H Supply, Inc., 646 F. Supp. 975, 1005

 (D. Minn. 1986) (citing Gen. Signal Corp. v. Donallco, Inc., 787 F.2d 1376,

 1379 (9th Cir. 1986)). See also United States v. Hefti, 688 F. Supp. 1367, 1370

 (E.D. Mo. 1988); Fogie v. Thorn Ams., Inc., No. 3-94-359, 1997 U.S. Dist.

                                        27
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 28 of 41 PageID #: 1936




 LEXIS 23562, at *10 (D. Minn. Feb. 19, 1997). “If a violating party has taken

 all reasonable steps to comply with the court order, technical or inadvertent

 violations of the order will not support a finding of civil contempt.” Gen. Signal

 Corp., 787 F.2d at 1379 (quotation omitted).

       Here, the defendants have shown they have taken all reasonable steps to

 comply with the court order. The February 21, 2020, memo effectively

 paraphrases the language of paragraph 3c of the settlement agreement.

 Requiring SDDOC employees to electronically mark the memo as “read” serves

 substantially the same function as requiring them to sign an

 acknowledgement. Sending the memo to all SDDOC employees accomplishes

 the goal of notifying those employees who engage Mr. Bell of the department’s

 non-retaliation policy. And the defendants have stated a valid penological

 interest in Mr. Bell’s safety for keeping his name off the memo. As Warden

 Young states in his affidavit, “SDSP has a penological interest in the safety and

 security of every inmate. As such, efforts are made to limit documents

 produced and dispersed within the institution that name or draw attention to

 any specific inmate or group of inmates, as any document could potentially be

 seen by inmates.” See Young Aff., Docket No. 164 at p. 4, ¶ 15. “Documents of

 any kind which single out an inmate or group of inmates can make them a

 target for violence or extortion from other inmates or inmate groups.” Id.

 at ¶ 16.




                                        28
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 29 of 41 PageID #: 1937




       Based on the submissions of the parties, the court is satisfied that

 defendants have substantially complied with the October 2019 order.

 Therefore, Mr. Bell’s request for a finding of civil contempt is denied.

       5.    Ongoing Retaliation and Unlawful Adverse Effects in Violation
             of the Settlement Agreement

       Mr. Bell claims he has been subject to ongoing retaliation and unlawful

 adverse effects arising from his pursuit of the underlying lawsuit in violation of

 paragraph 3c of the settlement agreement. The language of paragraph 3c is

 encompasses more behavior than the narrow legal definition of retaliation.

       The SDDOC agrees and acknowledges that . . . it will continue to
       adhere to its long-standing practice or policy of not subjecting any
       inmate to retaliation as a result of his/her having filed a lawsuit
       against the State. Plaintiff, therefore, will not be subject to
       retaliation, or other unlawful adverse effect, arising from or relating
       to his participation in this lawsuit, including but not limited to
       statements he made or positions he advocated in its prosecution.

 Docket No. 140-1 at p. 2.

       Mr. Bell has alleged that the SDDOC has continued visiting retaliation

 for and unlawful adverse effects related to his participation in the underlying

 lawsuit in violation of the settlement agreement and despite this court’s

 October 31, 2019 order. Specifically, Mr. Bell has alleged SDSP staff have

 continued openly discussing moving him off B-floor and calling him such

 names as “snitch,” “rat,” “cry baby,” and “crazy” to other prison staff and

 inmates. Bell Aff., Docket No. 160-1 at p. 6, ¶¶ 13-14. Mr. Bell also claims

 SDSP employees have shared with other inmates information about him and

 his legal work. While many of Mr. Bell’s allegations of name-calling and



                                         29
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 30 of 41 PageID #: 1938




 discussions about moving him off B-floor lack specific factual content, he does

 describe several specific events.

       Mr. Bell submitted an affidavit from Anthony Reyes, another inmate at

 SDSP, in which Mr. Reyes avers that he has heard staff, including Corporal

 Boul, Unit Coordinator Maranowski, and Corporal Bell call Mr. Bell names like

 “snitch,” “rat,” “Buddha rat,” and “lawyer rat.” Reyes Aff., Docket No. 160-1 at

 p. 8, ¶ 3. Mr. Bell also submitted an administrative remedy request dated May

 21, 2020, where he complained that SDDOC staff continue to retaliate against

 him by threatening to move him to A-floor, causing him anxiety through

 intimidation and harassment. Ptf. Ex. 3, Docket No. 160-1 at pp. 11-12.

 Although Mr. Bell does not identify which SDDOC staff were discussing moving

 him to A-floor, he alleges that he brought his concerns to Unit Manager

 Hughes. Id., Docket No. 160-1 at p. 13. Mr. Bell further complained in a May

 4, 2020, administrative remedy request that these discussions occurred almost

 daily in the mornings and evenings. Id. at Docket No. 160-1 at p. 17.

       In the May 4, 2020, grievance, Mr. Bell described several incidents of

 alleged retaliation or unlawful adverse effect arising from the underlying

 lawsuit. First, he stated that, on the morning of March 17, 2020, he was in the

 utility room in Blue Section of B-floor changing mop water and getting cleaning

 supplies when another inmate entered the utility room and Corporal Boul

 stood in the doorway. Ptf. Ex. 3, Docket No. 160-1 at p. 18. The other inmate

 asked Corporal Boul to shut and lock the utility room door with Mr. Bell and

 himself inside for ten minutes. Id. According to Mr. Bell, it was obvious the

                                        30
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 31 of 41 PageID #: 1939




 other inmate wanted to assault him in the utility room. Id. As stated by

 Mr. Bell, “[i]t took Corporal Boul about a minute or so to decide and verbally

 state[,] ‘There would be too much blood.’ ” Id.

       Mr. Bell described another instance on March 8, 2020, where

 Correctional Officer Denning accused Mr. Bell of looking at her funny during

 commissary. Id. at p. 19. According to Mr. Bell, Officer Denning then

 repeatedly threatened to send Mr. Bell to A-floor because he looked at her

 funny. Id. Mr. Bell asserted that Officer Denning has a grudge against him

 because he files grievances about her allegedly harassing behavior. Id.

 at p. 20.

       In information resolution requests dated November 16, 2019, and

 December 13, 2019, Mr. Bell complained that numerous prison employees,

 including Officers Denning, Timmer, and Perret, discuss moving him off B-floor

 on a nightly basis. Ptf. Ex. 5, Docket No. 160-1 at pp. 27, 30. Mr. Bell

 asserted this behavior was intended to harass him for exercising his legal

 rights. Id.

       In December 2019, SDSP responded to an administrative remedy request

 where Mr. Bell alleged he heard Officer Moisan state, “Something has to be

 done about Bell.” Ptf. Ex. 7, Docket No. 160-1 at p. 38. The administrative

 response stated that this information had been referred to the appropriate

 authorities and that internal SDSP staff matters are not discussed with

 inmates. Id.




                                        31
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 32 of 41 PageID #: 1940




       In his reply, Mr. Bell asserts Officer Denning, Corporal Boul, Unit

 Coordinator Maranowski, and Officer Westenkircher are among those who

 continue calling him names like “rat,” “snitch,” “lawyer rat,” and “Buddha rat.”

 Docket No. 171 at p. 3. Mr. Bell also asserts Corporal Boul confronted

 Mr. Reyes about the affidavit he signed in support of Mr. Bell’s request for

 mandamus relief. Id.; Bell Reply Aff., Docket No. 172 at pp. 6, 8, ¶¶ 14, 21.

 Mr. Bell further alleges that he has heard Unit Coordinator Maranowski, Officer

 Westenkircher, Officer Denning, Corporal Boul, and Corporal Balsavage call

 him such names as “rat,” “snitch,” and “crybaby.” Docket No. 171 at p. 4; Bell

 Reply Aff., Docket No. 172 at p. 6, ¶ 15. Mr. Bell further alleges that, on

 September 29, 2020, a mentally ill sex offender diagnosed with paranoid

 schizophrenia was moved into his cell. Docket No. 171 at pp. 7, 24. Mr. Bell

 asserts that another inmate threatened to kill Mr. Bell after he submitted

 prison grievances and sent out legal mail. Id. at pp. 17-18. Mr. Bell claims he

 later heard this inmate tell Officer Denning, “I did my part!” Id. According to

 Mr. Bell, this inmate has been given preferential treatment by prison staff. Id.

       Mr. Bell also claims he heard Officer Westenkircher state, “I hate him!”

 with regard to Mr. Bell around 7:47 a.m. on September 20, 2020, while talking

 about wanting to move Mr. Bell off B-floor. Docket No. 171 at p. 17. According

 to Mr. Bell, Officer Westenkircher later stated Mr. Bell was “talking about his

 goddamn case!” Id.; Bell Reply Aff., Docket No. 171 at p. 7, ¶ 18. At around

 12:36 p.m. the same day, Mr. Bell claims Officer Westenkircher stated, “he’s a

 rat,” about Mr. Bell to others on B-floor. Id.

                                         32
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 33 of 41 PageID #: 1941




       Mr. Bell further alleges that, on certain listed dates and times, SDSP staff

 called him “rat” over the radio: September 14, 2020, around 12:38 p.m.;

 September 18, 2020, around 1:51 p.m.; September 18, 2020, around 7:47

 p.m.; September 20, 2020, around 8:48 a.m.; and September 21, 2020, around

 3:14 p.m. Docket No. 171 at p. 20; Bell Reply Aff., Docket No. 172 at p. 3, ¶ 6.

 Mr. Bell also asserts SDSP talked over the radio about relocating him on

 September 9, 2020, around 6:45 p.m. Id.

       Mr. Bell submitted the affidavit of Mark Stricherz, another inmate at

 SDSP, along with his reply. Mr. Stricherz avers in his affidavit that he has

 heard discussions by SDSP staff on B-floor, including Corporal Boul, Unit

 Coordinator Maranowski, and Officer Denning, where they spread negative

 rumors about Mr. Bell and repeatedly bring up the underlying lawsuit,

 grievances, and legal work, and treat him poorly in front of other inmates. See

 Stricherz Aff., Docket No. 173 at p. 3, ¶ 7. Mr. Stricherz also avers these SDSP

 personnel do not like Mr. Bell because of his prison grievances and the

 underlying lawsuit. Id.

       Both Mr. Bell and Mr. Stricherz described an instance on October 3,

 2020, when Unit Coordinator Maranowski shook down Mr. Bell’s cell and

 allowed another inmate—the same person Mr. Bell claims asked Officer Boul to

 lock them both in a utility closet—to stand in the doorway and discuss

 information about Mr. Bell. Bell Reply Aff., Docket No. 172 at pp. 8–9, ¶ 21;

 Stricherz Aff., Docket No. 173 at p. 2,¶¶. 4-6. According to Mr. Stricherz,

 Mr. Bell told several inmates to get away from his cell and let Unit Coordinator

                                        33
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 34 of 41 PageID #: 1942




 Maranowski carry on with the shakedown, but Unit Coordinator Maranowski

 told Mr. Bell to go back to work and not worry about what they were doing.

 Stricherz Aff., Docket No. 173 at p. 2, ¶ 6.

       Mr. Bell also submitted an affidavit from Joseph Smalls with his reply.

 Mr. Smalls was Mr. Bell’s cellmate and, as of the affidavit’s writing, had been

 for three months. Smalls Aff., Docket No. 174 at p. 1, ¶ 1. According to

 Mr. Smalls, he witnessed multiple SDDOC employees treat Mr. Bell in a

 retaliatory or vindictive manner as a result of his participation in the

 underlying lawsuit, which Mr. Smalls avers is a common topic of conversation

 within and between the SDSP prison and staff populations. Id. at pp. 1-2,

 ¶¶ 2-3.

       Lastly, in his reply, Mr. Bell asserts Officer Denning disclosed

 information contained within the legal journal she seized from Mr. Bell’s cell on

 August 2, 2020, to various people at SDSP. Docket No. 171 at p. 12. Mr. Bell

 asserts he was told by inmate Tad Blackburn that “people know about your

 journal” and that the name-calling, as described elsewhere herein, worsened

 after Officer Denning seized the journal from Mr. Bell’s cell. Id.

       The defendants, for their part, broadly deny all assertions by Mr. Bell

 that he has been retaliated against as of result of the underlying lawsuit. See

 Docket No. 163 at p. 5. The defendants argue Mr. Bell cannot state a prima

 facie claim for retaliation. Id. But the question is not whether Mr. Bell can

 state a claim for retaliation. The question is whether the defendants have

 breached the settlement agreement by retaliating or visiting other unlawful

                                         34
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 35 of 41 PageID #: 1943




 adverse effects on Mr. Bell because of his participation in the underlying

 lawsuit. Even if the court were to entertain Mr. Bell’s motion as a request for

 mandamus relief, the relief requested is the enforcement of the parties’

 contract, not some other remedy tied to a freestanding retaliation claim. The

 defendants’ preoccupation with a narrow legal definition of retaliation is

 confused. But there is some merit to the defendants’ position. The settlement

 agreement prohibits only those unlawful adverse effects that arise from

 Mr. Bell’s participation in the lawsuit; therefore, even if SDDOC has visited

 some adverse effect upon Mr. Bell, they have violated their contractual

 obligations only if such adverse effect arose from Mr. Bell’s pursuit of his

 legal remedies.

       Yet, the defendants have offered scant evidence to dispute Mr. Bell’s

 version of events. They specifically dispute only three of Mr. Bell’s claims.

 First, the defendants argue that Mr. Bell’s claim about SCO Moisan’s

 “something has to be done about Bell” statement must be false because SCO

 Moisan did not work on November 4, 2019, the day when Mr. Bell says the

 statement was made. Dreiske Aff., Docket No. 165 at p. 3, ¶ 8; Def. Ex. 14,

 Docket No. 163-14. The record evidence the defendants cite is an

 administrative remedy response, dated nearly 10 months after the date when

 Mr. Bell claims SCO Moisan made the comment, stating that SCO Moisan did

 not work on November 4, 2019. Def. Ex. 14, Docket No. 163-14. Mr. Bell, in

 his reply, doubles down on his claim, suggesting that whatever records

 defendants have that indicate SCO Moisan was absent that day could be

                                         35
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 36 of 41 PageID #: 1944




 incorrect because prison staff sometimes swap shifts and that the prison

 security cameras would show that SCO Moisan, along with Officer Stevens and

 Captain Pitchford, was present on November 4, 2019. Bell Reply Aff., Docket

 No. 172 at p. 5, ¶ 11.

       Second, the defendants resist Mr. Bell’s claims that SDSP staff have

 repeatedly threatened to move him off B-floor. SDSP has, the defendants

 argue, repeatedly assured Mr. Bell that there has been no talk or discussions

 about relocating him to another housing unit. Docket No. 163 at p. 10. But

 the documents the defendants cite are old. The defendants have offered no

 evidence to show that, since this court entered its October 31, 2019, order

 enforcing the settlement agreement, SDSP and SDDOC staff have assured

 Mr. Bell that he will not be moved. Where the allegations in Mr. Bell’s current

 motion concern SDDOC employees’ conduct since October 31, 2019, Unit

 Manager Hanson’s October 9, 2019, affidavit has little bearing. And even if the

 defendants did provide relevant evidence that Mr. Bell has been assured by

 certain SDDOC staff that he will not be moved, the defendants have offered no

 evidence to refute Mr. Bell’s specific allegations that other employees, including

 Officers Denning, Westenkircher, Timmer, and Perret, have repeatedly and

 openly discussed moving him off B-floor. Ptf. Exs. 5 & 6, Docket No. 160-1 at

 pp. 27, 30; Bell Reply Aff., Docket No. 172 at p. 7, ¶ 18.

       Lastly, the defendants dispute that SDDOC staff, including Officer Boul

 and Unit Coordinator Maranowski, called Mr. Bell names and discussed

 moving him off B-floor on June 26, 2020. Dreiske Aff., Docket No. 165 at p. 3,

                                         36
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 37 of 41 PageID #: 1945




 ¶ 5. In response to administrative remedy requests Mr. Bell submitted (Def.

 Exs. 1 & 3, Docket Nos. 163-1 & 163-3), SDDOC staff talked with Officer Boul

 and Unit Coordinator Maranowski, who denied that any such communication

 took place (Def. Exs. 2 & 4, Docket Nos. 163-2 & 163-4).

       In arguing that there has been no “adverse action” on the part of SDDOC

 simply because the department has not tried to relocate Mr. Bell, the

 defendants have clearly missed the meaning of the court’s October 2019 order:

       [T]he settlement agreement is not limited to a narrow legal
       definition of “retaliation.” Instead, defendants promised under the
       terms of the settlement agreement to refrain from any “unlawful
       adverse effect” visited upon Mr. Bell by prison officials as a result
       of his filing the instant lawsuit. See Docket No. 140-1 at p.2, ¶3c.
       This is far broader than the narrow legal concept of “retaliation.”
       Because defendants do not deny that this behavior is taking place,
       the court accepts as true Mr. Bell’s allegations, supported by his
       affidavit. See Docket No. 147. Those allegations support an
       inference of acts by defendants and their employees that are
       designed to harass, worry, and endanger Mr. Bell’s safety among
       his fellow prisoners. This may very well constitute “unlawful
       adverse effects.”

 Docket No. 149 at p. 8 (emphasis added).

       “Unlawful adverse effects” may include acts by SDDOC staff that harass

 or worry Mr. Bell, so long as those acts are motivated by Mr. Bell’s participation

 in the underlying lawsuit. The defendants’ contention that “verbal threats do

 not constitute adverse action sufficient to support a claim of retaliation”

 (Docket No. 163 at p. 10) is irrelevant to the claims Mr. Bell has raised. As

 explained exhaustively herein, the issue is not whether Mr. Bell has stated a

 standalone claim for retaliation; it is whether the SDDOC has breached its

 contract with Mr. Bell. In the context of the parties’ contract, the defendants

                                         37
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 38 of 41 PageID #: 1946




 have offered no reason why verbal threats may not constitute retaliation or

 unlawful adverse effect.

       Just as the defendants do not address what constitutes “unlawful

 adverse effect,” neither does Mr. Bell. Borrowing from Title VII employment

 litigation, where the similar terms “unlawful adverse action” and “adverse

 employment action” are frequently litigated, an adverse effect is one that

 produces a material change in in an employee’s working situation. Higgins v.

 Gonzales, 481 F.3d 578, 584 (8th Cir. 2007) (noting that “[m]inor changes in

 duties or working conditions, even unpalatable or unwelcome ones, which

 cause no materially significant disadvantage” are not material changes). In the

 context of a harassment lawsuit under Title VII, a plaintiff must show that the

 systemic bad treatment is severe and pervasive enough to have affected a term

 or condition of employment. Id. at 588 (finding a pattern of “harsh and

 unprofessional” treatment, including transfer to a new office with an unwilling

 supervisor and formal complaints against the employee, did not rise to adverse

 employment action because there was no material employment disadvantage).

 The sporadic name-calling and bad-natured teasing alleged by Mr. Bell, even if

 true, do not amount to an unlawful adverse action. Defendants have not

 disciplined him because of his participation in the lawsuit—they have not, for

 instance, placed him in solitary confinement or transferred him to a less

 favorable floor or correctional facility. In short, Mr. Bell has not shown adverse

 action by defendants.




                                        38
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 39 of 41 PageID #: 1947




       Further, Mr. Bell’s allegations, taken as true, do not show that the

 defendants have violated their contractual obligation to not retaliate against or

 visit other unlawful adverse effects upon him arising from his participation in

 the underlying lawsuit. Especially where the Supreme Court has warned

 against “unnecessarily perpetuating federal courts’ involvement in prison

 administration affairs” (Shaw v. Murphy, 532 U.S. 223, 224 (2001)), Mr. Bell’s

 claims do not show that the defendants have breached the contract.

       Further, the actions alleged by Mr. Bell are, in relation to the underlying

 lawsuit, too remote in time to suggest they were motivated by or arose from it.

 Mr. Bell filed his complaint in the underlying lawsuit on April 5, 2016. This

 case has been closed since February 5, 2019, when this court entered

 judgment on the parties’ joint motion to dismiss. Mr. Bell revived this case in

 October 2019 with his motion to enforce the settlement agreement. Now,

 Mr. Bell has alleged he was, in late 2019 and throughout 2020, still being

 retaliated against and unlawfully adversely affected due to the underlying

 lawsuit. Just as this court held in its June 27, 2018, opinion on the

 defendants’ motion for summary judgment, “the temporal relationship is not

 strong” between the alleged retaliation and unlawful adverse effects and

 Mr. Bell’s constitutionally protected activity. Bell v. Young, No. 16-04046-VLD,

 2018 WL 3148385, at *38 (D.S.D. June 27, 2018) (citing Haynes v.

 Stephenson, 588 F.3d 1152, 1156-57 (8th Cir. 2009)). Although this is not a

 freestanding retaliation issue, there must still be some nexus in time to show

 that the defendants’ alleged actions were motivated by Mr. Bell’s participation

                                        39
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 40 of 41 PageID #: 1948




 in the underlying lawsuit. If Mr. Bell has not shown that SDDOC’s actions

 were motivated by his participation in the underlying lawsuit, then he has not

 shown that defendants have breached the settlement agreement. Here,

 Mr. Bell’s participation in the underlying lawsuit ended when the case was

 dismissed on February 5, 2019, at least 10 months before the adverse effects

 alleged by Mr. Bell. This large amount of time erodes the inference that

 SDDOC’s alleged conduct was motivated by Mr. Bell’s participation in the

 underlying lawsuit.

       It bears repeating that the question before the court is whether the

 defendants have breached the settlement agreement. Therefore, the court

 considers not whether Mr. Bell has been the subject of any retaliation, but only

 whether Mr. Bell has been the subject of retaliation or unlawful adverse effects

 arising from his participation in the underlying lawsuit, which ended on

 February 5, 2019. This is because the settlement agreement protects Mr. Bell

 only from those retaliatory acts of unlawful adverse effects arising from his

 participation in the underlying lawsuit. Considering the large amount of time

 between the conclusion of his case and the alleged actions of SDDOC, Mr. Bell

 has not shown that any adverse effects he has suffered arise from his

 participation in the underlying lawsuit. Therefore, Mr. Bell has not shown that

 the defendants breached the settlement agreement.

       To the extent Mr. Bell is claiming constitutional violations based on new

 instances of alleged retaliation by SDDOC employees, such claims are outside




                                        40
Case 4:16-cv-04046-VLD Document 177 Filed 12/04/20 Page 41 of 41 PageID #: 1949




 the scope of this motion. If Mr. Bell wishes to pursue new claims based on

 these facts, he must initiate a new case.

                                  CONCLUSION

       Based on the foregoing facts, law and analysis, it is hereby ORDERED

 that Mr. Bell’s motion for mandamus relief [Docket No. 160] is denied in its

 entirety. If Mr. Bell wishes to pursue new claims, he must file a new complaint

 and pay a new filing fee.


       DATED December 4, 2020
                                      BY THE COURT:


                                      VERONICA L. DUFFY
                                      United States Magistrate Judge




                                        41
